Citation Nr: 0314792	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The veteran had active military service from May 17, 1965, to 
December 8, 1965.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  In March 2001, the 
Board remanded the case for additional development.  

Service connection was denied for an acquired psychiatric 
disorder and a headache disorder by a September 1968 rating 
decision, and the veteran was notified of the decision in 
October 1968.  Because the veteran did not file an appeal of 
the September 1968 decision within one year after receiving 
notification thereof, that decision is a final and may not be 
reopened unless new and material evidence is submitted.  

The veteran, in an October 2002 statement (VA form 9), 
requested a videoconference hearing before a member of the 
Board in order to present testimony regarding his claims.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
member of the Board as soon as it may be 
feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


